   Case:16-09146-ESL13 Doc#:31 Filed:03/29/21 Entered:03/29/21 17:50:51                          Desc: Order
                           Granting (Generic) Page 1 of 1
                             IN THE UNITED STATES BANKRUPTCY COURT
                                         District of Puerto Rico



IN RE:                                                    Case No. 16−09146 ESL

HECTOR LUIS MALDONADO CANDELARIA
                                                          Chapter 13

xxx−xx−1735

                                                          FILED & ENTERED ON 3/29/21
                        Debtor(s)



                                                     ORDER

The motion filed by Debtor informing compliance with order entered on 3/8/2021 (docket #27) is hereby granted .

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Monday, March 29, 2021 .
